Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muthusamy et al (U.S Pub 2017/0210670) in view of Beuchle et al (U.S Pub 2011/0041737).
Regarding Claim 1, Muthusamy discloses a cement composition for use in a subterranean wellbore comprising (Abstract):
a hydraulic cement (paragraphs [0010] and [0015]);
water (paragraph [0010]); and
a pozzolanic strength retrogression inhibitor that acts as a binder material (Abstract; paragraphs [0007] and [0014]).

fails to expressly disclose wherein the cement composition comprises a monophase amorphous hydraulic hinder material (MAHBM).
Beuchle teaches the composition above wherein the cement composition explicitly comprises a monophase amorphous hydraulic binder material containing silicon, calcium and oxygen atoms (Abstract; paragraphs [0002], [0030], [0031]).  Beuchle teaches wherein the monophase amorphous binder material is mixed with water for the purpose of creating a cement paste in order to solidify the cement composition for subterranean operations downhole (Abstract; Page 1, paragraph [0001]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Muthusamy to include a monophase amorphous hydraulic binder material, as taught by Beuchle, because doing so would allow the binder material to mix with water and create a cement paste in order to solidify the cement composition for subterranean operations downhole.

	Regarding Claim 2, Muthusamy discloses the cement composition according to claim I, wherein the MAHBM is a strength retrogression mitigating additive (Abstract; paragraphs [0007] and [0014]).

	Regarding Claim 3, Beuchle teaches the cement composition according to claim 1, wherein the MAHBM comprises a plurality of particles having a silica core and a coating substantially surrounding the silica core. wherein the coating comprises a material selected from the group consisting of amorphous a-dicalcium silicate hydrate (a-C-,SH), amorphous tricalciunm silicate (CS), amorphous dicalcium silicate (CAS), amorphous tricalcium aluminate ASH), amorphous tricalcium aluminate hydrate (CsAH) and any combination thereof (Abstract; Page 1, paragraphs [0005]-[0009]).

	Regarding Claim 4, Beuchle teaches the cement composition according to claim 3, wherein the silica core comprises one or more particles of a material selected from the group consisting of crystalline silica, quartz, volcanic glass, diatomaceous earth, fly ash or other silica-based waste materials, bio ash, amorphous silica, and any combination thereof (Abstract; Page 1, paragraph [0005]).

	Regarding Claim 5, Beuchle teaches the cement composition according to claim 3, wherein the coating comprises amorphous a di-calcium silicate hydrate (Abstract; Page 1, paragraphs [0005]-[0009]).

	Regarding Claim 6, Beuchle teaches the cement composition according to claim 3, wherein the coating comprises a plurality of amorphous a-dicalcium silicate hydrate nanoparticles or micro-particles (Abstract; Page 1, paragraphs [0005]-[0009]).

	Regarding Claim 7, Beuchle teaches the cement composition according to claim 3, wherein the silica core is characterized by a particle size of from about 5 µm to about 500 µm (Abstract; Page 2, paragraphs [0014]-[0018]; Page 3, paragraph [0038]).



	Regarding Claim 9, Beuchle teaches the cement composition according to claim 8, wherein the cement composition further comprises from about 1% to about 70% by weight hydraulic cement and from about 25% to about 80% by weight water (Abstract; Page 1, paragraph [0006]; Page 3, paragraph [0038]).

	Regarding Claim 10, Beuchle teaches the cement composition according to claim 1, wherein the MAHBM is characterized by an average CaO/SiO2 molar ratio of from about 0.1 to about 1.5 (Page 2, paragraphs [0014] and [0019]).

	Regarding Claim 11, Muthusamy discloses a cement composition for use in a subterranean wellbore comprising (Abstract):
a pozzolanic strength retrogression inhibitor that acts as a binder material (Abstract; paragraphs [0007] and [0014]); and
water (paragraph [0010].
Muthusamy, however, fails to expressly disclose wherein the cement composition comprises a monophase amorphous hydraulic hinder material (MAHBM).
Beuchle teaches the composition above wherein the cement composition explicitly comprises a monophase amorphous hydraulic binder material containing silicon, calcium and oxygen atoms (Abstract; paragraphs [0002], [0030], [0031]) and wherein the MAHBM comprises at least 40% by weight of the cement composition (Abstract; Page 1, paragraph [0006]; Page 3, paragraph [0038]).  Beuchle teaches wherein the monophase amorphous binder material is mixed with water for the purpose of creating a cement paste in order to solidify the cement composition for subterranean operations downhole (Abstract; Page 1, paragraph [0001]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Muthusamy to include a monophase amorphous hydraulic binder material at a specific concentration range, as taught by Beuchle, because doing so would allow the binder material to mix with water and create a cement paste in order to solidify the cement composition for subterranean operations downhole.
	Regarding Claim 12, Beuchle teaches the cement composition according to claim 11, wherein the cement composition comprises from about 45% to about 65% by weight MAHBM (Abstract; Page 1, paragraph [0006]; Page 3, paragraph [0038]).

	Regarding Claim 13, Beuchle teaches the cement composition according to clain1 11, wherein the MAHBM comprises a plurality of particles having a silica core and a coaling substantially surrounding the silica core, wherein the coating comprises a material selected from the group consisting of amorphous a-dicalcium silicate hydrate (a-C2SH), amorphous Iricalciumn silicate (('3S), amorphous dicalcium silicate (C2S), amorphous tricalciumn alurninate ((>A), amorphous Iricalcium silicate hydrate (C3SH), amorphous dicalcium silicate hydrate (C2SH), amorphous tricalcium alurninate hydrate (C3AH), and any combination thereof (Abstract; Page 1, paragraphs [0005]-[0009]).


wherein the coating comprises a plurality of amorphous ca-dicalcium silicate hydrate nanoparticles or micro-particles (Abstract; Page 1, paragraphs [0005]-[0009]); and
wherein the MAHBM is characterized by an average CaO/SiO2 molar ratio of from about 0.1 to about 1.5 (Page 2, paragraphs [0014] and [0019]).

	Regarding Claim 15, Muthusamy discloses the method comprising:
a pozzolanic strength retrogression inhibitor that acts as a binder material (Abstract; paragraphs [0007] and [0014]); and
introducing the cement composition into a wellbore (Abstract; Page 1, paragraphs [0004] and [0006]-[0007]).

Muthusamy, however, fails to expressly disclose wherein the cement composition comprises a monophase amorphous hydraulic hinder material (MAHBM).
Beuchle teaches the composition above wherein the cement composition explicitly comprises a monophase amorphous hydraulic binder material containing silicon, calcium and oxygen atoms (Abstract; paragraphs [0002], [0030], [0031]).  Beuchle teaches wherein the monophase amorphous binder material is mixed with water for the purpose of creating a cement paste in order to solidify the cement composition for subterranean operations downhole (Abstract; Page 1, paragraph [0001]).
Muthusamy to include a monophase amorphous hydraulic binder material, as taught by Beuchle, because doing so would allow the binder material to mix with water and create a cement paste in order to solidify the cement composition for subterranean operations downhole.

Regarding Claim 16, Muthusamy discloses the method according to claim 15, further comprising introducing the cement composition into a portion of the wellbore having a temperature of at least 2300F (Abstract; Page 1, paragraph [0011]).

Regarding Claim 17, Muthusamy discloses the method according to claim 15, further comprising introducing the cement composition into an annulus between a casing and a wall of the wellbore (Abstract; Page 1, paragraphs [0004] and [0006]-[0007]; and
allowing the cement composition to set (Abstract; paragraph [0009]).

Regarding Claim 18, Muthusamy discloses the method according to claim 15, wherein the cement composition comprises a hydraulic cement and water sufficient to form a slurry, the method further comprising introducing the cement composition into the wellbore using one or more pumps (Page 1, paragraphs [0004] and [0006]-[0007]).

Regarding Claim 19, Beuchle teaches the method according to claim 15, wherein the MAHBM comprises a plurality of particles having a silica core and a coating substantially surrounding the silica core, wherein the coating comprises a material selected from the group 2SH), amorphous tricalcium silicate (C3S), amorphous dicalcium silicate (C2S), amorphous tricalcium aluminate (C3A), amorphous tricalcium silicate hydrate (C3SH), amorphous dicalcium silicate hydrate (C2SH), amorphous tricalcium aluminate hydrate (C3AH), and any combination thereof (Abstract; Page 1, paragraphs [0005]-[0009]).

Regarding Claim 20, Beuchle teaches the method according to claim 15, wherein the MAHBM comprises at least 40% by weight of the cement composition (Abstract; Page 1, paragraph [0006]; Page 3, paragraph [0038]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Horta et al (U.S Pub 2017/0349485) – discloses a binder composition consisting of active amorphous calcium silicate phase with a specific concentration range (Abstract; paragraphs [0029]-[0031]).
	Patil et al (U.S Pub 2014/0238275) – discloses a cement composition comprising cement, water, and an additive such as a pozzolan and a strength retrogression inhibitor.  The cement composition also has a specific compressive strength (Abstract; Page 1, paragraphs [0002]-[0003]).
	Pisklak et al (U.S Pub 2021/0332284) – discloses cement compositions comprising a binder material including a plurality of particles having a silica core and an amorphous coating surrounding the silica core (Abstract; Page 1, paragraphs [0012]—[0014]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        
/ZAKIYA W BATES/Primary Examiner, Art Unit 3674